           Case: 6:15-cr-00043-GFVT-HAI Doc #: 374 Filed: 12/02/19 Page: 1 of 1 - Page ID#:
                                                2441
                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF KENTUCKY
                                         SOUTHERN DIVISION at LONDON
                                  CRIMINAL MINUTES-REARRAIGNMENT AND PLEA

      Case No.: 6:15-cr-43-S-GFVT-1                     At: FRANKFORT                          Date: December 2 2019

       USA v. Ralph Miniet                X   Present           Custody         X   OR                            Age:    77

  DOCKET ENTRY: Court recognized U.S. Probation Officer Brandon Yarbrough for questions. Oral motion by Defendant for
  removal of the ankle bracelet is TAKEN UNDER ADVISEMENT.


  PRESENT:
                          GREGORY F. VAN TATENHOVE

              Colleen Dawkins                             Sandy Wilder                         William Samuel Dotson
               Deputy Clerk                              Court Reporter                         Asst. U.S. Attorney

  Counsel for Deft:   Frank Andrew Prieto               X   Present         X   Retained       __ Appointed

  PROCEEDINGS: RE-ARRAIGNMENT AND NOLO CONTENDERE PLEA

~      Defendant was placed under oath and questioned by the Court.

~      Defendant states true name is Ralph Miniet.

~      Copy of Indictment previously given to Defendant.

  X    Defendant formally arraigned and advised of rights, pursuant to Rule 11, F.R.Cr.P.           Indictment Read.

  X    Defendant moves to CHANGE PLEA as to Count 1s.

~      Court finds the Defendant to be fully competent and capable of entering an informed plea.

  X    Court finds the plea is knowing, voluntary, and supported by an independent basis in fact.

_ _ Court finds the waiver of appeal is knowing and voluntary made.

  X    Court GRANTS the motion. Defendant pleads _l(:___ NOLO CONTEND ERE to Count 1s.                        __ Not guilty to

~      NO Plea Agreement will be filed.

~      The transcript shall be deemed the written findings of the Court.


  X    Court orders a Presentence Report, with copies to be furnished to counsel and Defendant, pursuant to Rule 32,
       F.R.Cr.P.

~ Defendant shall remain on bond and conditions of release as previously imposed.

_ _ Defendant remanded to the custody of the United States.

  X    Jury trial CANCELED as to this Defendant.

 X    Sentencing set for Wednesday April 15, 2020 at 11:00 a.m. at FRANKFORT, Kentucky. before District Judge
_ _ Gregory F. Van Tatenhove subject to intervening orders of the Court.
Copies: COR, USP, USM, JC, D                             Clerk's Initials: scd                                TIC: 0/41
